Citation Nr: 1624015	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-45 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include personality disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1997 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO, in pertinent part, denied service connection for a personality disorder.

In June 2011, the Veteran testified before a Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been associated with the record.

In March 2012, the Board expanded the issue on appeal to include psychiatric disorders other than personality disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

In March 2014, the Board wrote the Veteran to inform him that the Veterans Law Judge who conducted the hearing in June 2011 was no longer employed by the Board, and to offer the Veteran an opportunity to testify at another hearing.  However, the Board's letter to the Veteran was returned as undeliverable.  Accordingly, and because the record did not contain an alternative address at which he could be contacted, no further action could be taken in that regard.

In August 2014, the Board again remanded the matter on appeal to the AOJ for additional development.  After taking further action, the AOJ again confirmed and continued the prior denial and returned the case to the Board.

In August 2015, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  In December 2015, the Board requested clarification of that opinion.  The Veteran and his representative were provided a copy of the opinion and subsequent clarification and allowed 60 days to submit additional evidence and/or argument.  The Veteran's representative filed a response in May 2016.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  No psychiatric disorders were noted at the time of the Veteran's examination, acceptance, and enrollment into service.

2.  The Veteran nevertheless clearly suffered from acquired psychiatric disorders prior to service.

3.  The proposition that the Veteran's pre-existing, acquired psychiatric disorders did not undergo a chronic or permanent worsening during service, beyond the natural progress of the conditions, is debatable.

4.  The Veteran continues to suffer from disability due to acquired psychiatric disorders (currently diagnosed as depression, depression not otherwise specified (NOS), and anxiety NOS) that are etiologically related to those that pre-existed service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for acquired psychiatric disability (currently attributed to depression, depression NOS, and anxiety NOS) have been satisfied.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2015), and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).  If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2015).

In the present case, the Board notes, as an initial matter, that the Veteran has been diagnosed as having a personality disorder.  However, personality disorders are not conditions for which VA compensation may be paid.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).

With regard to acquired psychiatric disorders, the evidence shows that no such disorders were noted at the time of the Veteran's examination, acceptance, and enrollment into service.  As such, he is entitled to the presumption of soundness.

As to whether the presumption has been rebutted, the Board finds that there is clear and unmistakable evidence that the Veteran had acquired psychiatric disorders prior to service.  In August 2015 and December 2015 reports, following review of the available evidence, the VHA expert (a psychiatrist) consulted by the Board specifically opined that the Veteran suffered from such disorders (diagnosed as depression, depression NOS, and anxiety NOS pursuant to the criteria in the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)) that clearly and unmistakably existed prior to service.  There is no contrary and probative medical opinion evidence on this point.

(The Board notes that VA recently updated references in its regulations to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5). See 38 C.F.R. § 4.125(a) (2015).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board prior to that date, the amendments are not applicable.)

As noted above, however, the Board can conclude that the presumption of soundness has been rebutted only if there is also clear and unmistakable evidence that the conditions in question were not aggravated by service.  See discussion, supra.  Here, the Board finds no such evidence.  To the contrary, the evidence shows that the Veteran received inpatient mental health treatment during service (albeit with final diagnoses of personality disorder NOS and alcohol abuse), and the VHA expert has opined that he cannot state with medical certainty either that the currently diagnosed acquired psychiatric disorders did not undergo a permanent worsening during service, or that any increase in symptoms was due to the natural progress of the pre-existing conditions.

Thus, the presumption of soundness is not rebutted.  Accordingly, and because it appears clear from the VHA expert's opinion that the Veteran continues to suffer from disability due to acquired psychiatric disorders (currently diagnosed as depression, depression NOS, and anxiety NOS) that are etiologically related to those that pre-existed service, the Board finds that the criteria for establishing service connection for acquired psychiatric disability have been satisfied.


ORDER

Service connection for acquired psychiatric disability (currently attributed to depression, depression NOS, and anxiety NOS) is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


